Title: From George Washington to Major General Philip Schuyler, 26 October 1775
From: Washington, George
To: Schuyler, Philip



Dr Sir
Camp at Cambridge Octr 26th 1775

Your several Favors of the 12th & 14th Instant came safely to Hand, though not in the proper Order of Time with their several Inclosures. You do me Justice in believing that I feel the utmost Anxiety for your Situation: that I sympathize with you in all your Distresses, and shall most heartily share in the Joy of your Success—My Anxiety extends itself to poor Arnold, whose Fate depends upon the Issue of your Campaign.
Besides your other Difficulties, I fear you have those of the Season added, which will increase every Day. In the Article of powder we are in Danger of suffering equally with you, our Distresses on this Subject are mutual; but we hope they are short lived, as every Measure of Relief has been pursued, which human Invention could suggest.
When you write to General Montgomery be pleased to convey my best Wishes and Regards to him: It has been equally unfortunate for our Country and yourself, that your ill Health, has deprived the active Part of your Army of your presence. God Almighty restore you and crown you with Happiness and Success.

Colonel Allen’s Misfortune will I hope teach a Lesson of Prudence & Subordination to others, who may be to ambitious to outshine their General officers and regardless of Orders or Duty rush into Enterprizes, which have unfavourable Effects to the public and are destructive to themselves.
Dr Franklin, Mr Lynch, & Colonel Harrison Delegates from the Congress have been in the Camp for several Days in Order to settle the Plan of continuing & supporting the Army. Their Commission extended to your Department, but upon Consideration it appeared so difficult to form any rational plan, that Nothing was done on that Head—If your Time and Health will admit I should think it highly proper to turn your Thoughts to this Subject and communicate the Result to the Congress as early as possible.
We have had no Event of any Consequence in our Camp for some Time, our whole Attention being taken up with Preparations for Winter and forming the new Army in which many Difficulties occur. The Enemy expect considerable Reinforcements this winter, and from all Accounts are garrisoning Gibralter and other places with Foreign Troops, in Order to bring their former Garrisons to America.
The Ministry have begun the Destruction of our Sea Port Towns, by burning a flourishing Town of about 300 Houses to the Eastward called Falmouth. This they effected with every Circumstance of Cruelty and Barbarity which Revenge and Malice would suggest—We expect every Moment to hear other places have been attempted & have been better prepared for their Reception.
The more I reflect upon the Importance of your Expedition, the greater is my Concern lest it should sink under insuperable Difficulties. I look upon the Interests & Salvation of our bleeding Country in a great Degree to depend upon your Success, I know you feel its Importance as connected not only with your own Honour & Happiness but the public Welfare, so that you can want no Incitements to press on, if it be possible—My Anxiety suggests some Doubts, which your better Acquaintance with the Country will enable you to remove—Would it not have been practicable to pass St John’s; either leaving Force enough for a Blockade or if you could not spare the Men passing it wholly

possessing yourself of Montreal and the surrounding Country? Would not St John’s have fallen of Course, or what would have been the probable Consequence?
Believe me, dear General I do not mean to imply the smallest Doubt of the propriety of your Operations, or of those of M. Montgomery for whom I have a great Respect—I too well know the Absurdity of judging upon a Military Operation when you are without the knowledge of its concomitant Circumstances—I only mean it as a Matter of Curiosity and to suggest to you my imperfect Idea on the Subject. I am with the utmost Truth & Regard Dr Sir Your most obedt & very humble Servt

Go. Washington

